El Juez Asociado Señob, Aldbey,
emitió la opinión del tribunal.
El 12 de julio de 1923 el apelante fué denunciado por ha-*41ber infringido la íey de arbitrios entonces vigente en cuya sección 61 se castigaba el becbo de tener como dueño, arren-datario o guardián o en otra forma cualquier alambique o aparato destilatorio sin tenerlo inscrito en la oficina del Tesorero de Puerto Rico.
Antes de ser juzgado el apelante en la corte municipal y luego en la de distrito en grado de apelación y condenado a pagar una multa, fué aprobada en 28 de julio de 1923 otra ley de arbitrios, la número 68, que derogó todas las leyes que imponen contribución en concepto de arbitrios y licencias sobre los. artículos, máterias y negocios u ocupaciones de-terminadas en ella y que derogó todas las leyes o parte de ley en conflicto con ella, disponiéndose por una enmienda becha en 27 de agosto de 1923 que los impuestos y demás contribuciones que se adeudasen por virtud de la ley dero-gada quedasen subsistentes y el Tesorero de Puerto Rico facultado para su cobro en la misma forma prevista en la ley derogada.
Según la sección 62 de la nueva ley de arbitrios de 1923 es delictivo el tener cualquier alambique que sea capaz de destilar alcobol para fines medicinales, industriales o sacra-mentales sin haberlo inscrito en la Tesorería de Puerto Rico, por lo que después de su vigencia ya no será penable, como antes, el solo becbo de tener cualquier alambique o aparato para destilar no inscrito en la Tesorería de Puerto Rico, a no ser que sea capaz de destilar alcobol para los fines ex-presados en la ley, constituyendo así la última ley una de-rogación del artículo 61 de la ley anterior por legislar so-bre la misma materia exigiendo requisitos distintos para la existencia del delito. También las penas son distintas pues en la sección 79 de la nueva ley se castiga el nuevo delito con multa de 50 a 500 dólares o cárcel por un término máximo de un año, mientras que la anterior lo castigaba con multa no menor de 100 a 500 dólares o con cárcel por no menos de un mes y más de un año.
Fúndase el apelante en que la ley bajo la cual fué de-*42nunciado estaba derogada cuando fué juzgado en 'la corte municipal y alega como único motivo de su recurso que dicha corte y luego la de distrito carecían de jurisdicción para juzgarlo y condenarlo por infracción de una ley derogada, por no tener la nueva ley.una cláusula que permita juzgar los hechos cometidos de acuerdo con la ley anterior (saving clause) y cita varias sentencias de tribunales en apoyo de su alegación.
En el caso Ex parte Mauleón, 4 D.P.R. 226, este tribunal expresó el mismo principio sostenido por el apelante pero el caso no fué resuelto por esto sino porque la ley deroga-toria tenía una disposición que permitía la prosecución y castigo del delito derogado; cuestión que no tenemos que resolver en este caso porque existe en el Código Político la disposición del artículo 386 según la cual la derogación de cualquier estatuto por la asamblea legislativa no tendrá el efecto.de exonerar o eximir de ninguna pena, embargo, confiscación o responsabilidad en que se hubiere incurrido bajo dicho estatuto, a menos que la .ley derogatoria así lo dispusiere expresamente, y-se tendrá por vigente dicho es-tatuto al objeto de' sostener la respectiva acción o proceso para exigir el cumplimiento de dicha pena, embargo, confis-cación o responsabilidad. En el caso de United States v. Rassinger, 128 U. S. 398 se resolvió que las palabras penas, embargo, confiscación o responsabilidad (penalty, liability, forfeiture) son sinónimos de pena (punishment) en relación con crímenes.
El artículo 386 citado es una cláusula de protección (saving clause) por lo que la corte municipal y la de dis-trito tuvieron jurisdicción para juzgar y condenar al ape-lante por infracción de una ley derogada cuando fué juz-gado porque la ley derogatoria no contiene disposición que expresamente exonere o exima de pena por hechos anterio-res a ella.
Quizás pueda decirse que al disponer la enmienda de agosto de 1923 que los impuestos y demás contribuciones *43que se adeudasen por virtud de la ley derogada quedaban existentes y pueden ser cobrados en la misma forma que antes, es demostración de la voluntad de la legislatura de que los demás hechos quedasen exonerados de pena o res-ponsabilidad, pero en vista del precepto del artículo 386 .mencionado entendemos que no es suficiente dicha enmienda para exoneración ya que esto ha de ser expresamente con-signado en la ley derogatoria y en este caso no lo ha sido.

La sentencia apelada debe ser confirmada.